Case 8:20-cv-02667-KKM-AEP Document 12 Filed 02/11/21 Page 1 of 1 PageID 64




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION


VEAMCAST CORP.,

      Plaintiff,

v.                                                  Case No. 8:20-cv-2667-T-210AEP

FACEBOOK, INC.,

     Defendant.
____________________________________/

                                        ORDER

      Per the Court’s Orders on December 9, 2020, (Doc. 7.), and January 13, 2021,

(Doc. 10), Mr. Dean had until February 8, 2021, to submit an amended complaint

alleging claims on behalf of himself rather than on behalf of Plaintiff Veamcast. See 28

U.S.C. § 1654; Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (“[A]

corporation is an artificial entity that can act only through agents, cannot appear pro se,

and must be represented by counsel.”). Because he has failed to do so, this action is

DISMISSED WITHOUT PREJUDICE. The Clerk is directed to terminate any

pending motions and deadlines and to close this case.

      ORDERED in Tampa, Florida, on February 11, 2021.
